Citation Nr: 1002423	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and major depression, and if so, 
whether service connection should be granted.

2.  Entitlement to service connection for major depression, 
claimed as secondary to a service-connected right shoulder 
disability.

3.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to December 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of his hearing 
has been associated with the record.

The issues of entitlement to service connection for PTSD and 
major depression are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1998 rating decision the RO denied service 
connection for major depressive disorder; the Veteran 
appealed, and in a June 2000 statement of the case, the RO 
denied service connection for a psychiatric disorder to 
include major depressive disorder and PTSD; the Veteran did 
not perfect an appeal.

2.  In rating decisions of May 2004 and November 2005, the RO 
determined that new and material evidence had not been 
submitted to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disorder; the Veteran 
did not appeal.

3.  The evidence received since the November 2005 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  The Veteran's right shoulder disability is manifested by 
pain and abduction limited to 46 degrees.


CONCLUSIONS OF LAW

1.  The September 1998, May 2004 and November 2005 rating 
decisions are final.   38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The criteria for an evaluation in excess of 30 percent 
for the right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5201, 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 
2009).  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  In light of the Board's reopening 
of the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, further discussion of 
VA's duties to notify and assist is not required.

With respect to the Veteran's claim for an increased rating, 
the Board notes that a letter dated in April 2006 asked the 
Veteran to identify or submit evidence showing that his right 
shoulder disability had become worse.  The evidence of record 
was listed, and the Veteran was told how VA would assist him 
in obtaining additional relevant evidence.  This letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.

The content of the notice provided to the Veteran, which was 
issued prior to adjudication of his claim for increase, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Social Security Administration 
(SSA) records have also been associated with the record.  A 
VA examination was carried out, and the Board finds that it 
was adequate in that it was performed by a physician who 
reviewed the record, interviewed the Veteran, and performed 
an appropriate physical examination prior to providing his 
conclusions.  The Board notes that the Veteran has disputed 
the adequacy of the examination, to include arguing that 
range of motion studies were not conducted.  However, the 
Board notes that the report does contain specific range of 
motion findings, as well as all other information necessary 
to consider the claim under the appropriate diagnostic code.  
Thus, there appears to be no reason to doubt the adequacy of 
the examination, other than the Veteran's contentions.  
However, as the examination was conducted by a neutral, 
skilled health care provider, and the report of record is 
thorough and consistent with contemporaneous treatment 
records, the Board finds the examination report itself to be 
more credible than the Veteran's recent assertions in 
determining its adequacy.  Therefore, the Board further finds 
that this examination is adequate, and that a remand for 
other examination is unnecessary.  

Neither the Veteran nor his representative has otherwise 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.  



Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection for major depressive disorder 
was denied in a September 1998 rating decision.  The RO 
determined that there was no evidence of a psychiatric 
disorder in service, and that major depressive disorder was 
not diagnosed until 1993.  In a June 2000 statement of the 
case, the RO indicated that PTSD was also encompassed within 
the claim, and was denied, noting that no verifiable 
stressors were provided in connection with the Veteran's 
claim.

The evidence of record at that time included the Veteran's 
service personnel and medical records.  The service treatment 
records are negative for any diagnosis, complaint, or 
abnormal finding referable to an acquired psychiatric 
disorder.  A certificate of psychiatric evaluation dated in 
November 1969 indicates that the Veteran had a personality 
disorder manifested by repeated absences without leave, 
faulty judgment, poor motivation, noncommitment to productive 
goals, and lack of response to rehabilitative efforts.  The 
psychiatrist recommended administrative separation.  

The record also included the report of hospitalization at a 
VA facility in February 1995.  The discharge diagnoses were 
major depressive episode, dysthymia, and alcohol dependence 
in remission.  

At the time of the May 2004 and November 2005 rating 
decisions, which specifically denied service connection for 
major depression and PTSD, the record also contained VA 
treatment records indicating treatment for PTSD and 
depression, to include hospitalizations.  

Records from SSA, received in March 2004, include the report 
of a psychiatric evaluation dated in March 1988.  The 
provider concluded that the Veteran did not have a 
psychiatric disability and that he did not view the Veteran 
as being disabled from a psychiatric standpoint.  

Following the November 2005 rating decision, evidence added 
to the file includes the Veteran's October 2009 hearing 
testimony before the undersigned.  At his hearing, the 
Veteran testified that he had been sexually assaulted during 
basic training, and that the assault had resulted in his 
PTSD.  The Veteran had not reported such a stressor prior to 
his hearing.  Based on the basis of the original denial of 
PTSD on the merits, this evidence is new and material.  
Specifically, this evidence cures one of the evidentiary 
defects that had previously existed, namely, the absence of a 
stressor.  Therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  

	Increased Rating

The report of a VA examination carried out in July 2005 notes 
the Veteran's complaint of constant pain.  With respect to 
impairment he noted that he did no lifting and that he could 
not throw.  He indicated that he could not lift his arm over 
his head.  Physical examination revealed pain to palpation.  
Flexion was to 67 degrees with pain at 44 degrees, abduction 
was to 60 degrees with pain at 50 degrees, extension was to 
28 degrees with pain at 25 degrees, external rotation was to 
43 degrees with pain at the end of the range, internal 
rotation was to 25 degrees with pain at 15 degrees, and 
adduction was to 21 degrees with pain at 18 degrees.  In 
performing rotation, the Veteran had to support his elbow 
with his left hand to maintain his right arm perpendicular to 
his spine.  There was no effusion of the right shoulder.  
Repeated motion did not change the Veteran's level of pain or 
elicit weakness or fatigue.  The impression was status post 
right rotator cuff with limitation of motion, and 
osteoarthritis of the acromioclavicular joint.

A January 2006 VA rheumatology record indicates that the 
Veteran was unwilling to perform range of motion.  The 
provider noted that he could coax some adduction and external 
rotation,  

A February 2006 VA occupational therapy record indicates that 
active range of motion testing revealed flexion to 25 
degrees, extension to 24 degrees, abduction to 46 degrees, 
and external rotation to 47 degrees.  The Veteran reported 
increased pain when moving his arm away from his body.  He 
noted that he was unable to work above his head or to drive 
with his right hand and arm.  He indicated that washing his 
hair was difficult.  The provider noted that the Veteran was 
right hand dominant.

An October 2006 VA treatment record indicates that abduction 
of the arms was limited to 60 degrees bilaterally.

A January 2007 VA rheumatology record indicates that the 
Veteran was markedly better and cooperated with examination.  
He achieved elevation to 90 degrees.  He underwent injection 
of the right glenohumeral joint.

On VA psychiatric hospital admission in October 2008, the 
examiner noted no muscular atrophy, crepitus, or deformity 
except for mild right shoulder acromioclavicular joint 
tenderness with slightly diminished range of motion.

On VA examination in March 2009, the Veteran reported 
constant pain in his right shoulder.  He stated that it was 
10/10 in severity and was elicited by physical activity and 
relieved by rest.  He endorsed weakness, stiffness, giving 
way, lack of endurance, locking, fatigability, and 
dislocation.  He denied swelling, heat, and redness.  He 
stated that he was not currently receiving any treatment.  
Physical examination revealed weakness, tenderness, and 
guarding of movement.  There was right deltoid muscle 
atrophy.  There was no edema, effusion, heat, or redness.  
There was no subluxation.  Range of motion testing revealed 
flexion to 45 degrees, abduction to 45 degrees, external 
rotation to 30 degrees, and internal rotation to 30 degrees, 
all with pain at the end point of motion.  The examiner noted 
that there was no additional limitation in degrees caused by 
pain, fatigue, weakness, or lack of endurance.  X-rays showed 
degenerative arthritic changes.  The diagnosis was 
degenerative arthritis of the right shoulder joint.  The 
examiner noted objective findings of decreased range of 
motion, tenderness, and weakness.  She noted that the Veteran 
was limited in his daily activity by restrictions in heavy 
lifting and carrying.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's right shoulder disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of 
motion of the arm.  Under this regulatory provision, the 
current 30 percent rating contemplates motion of the major 
arm limited to midway between the side and shoulder level.  A 
rating of 40 percent is warranted where motion of the minor 
arm is limited to 25 degrees from the side.  

A 40 percent rating is also warranted for ankylosis of the 
scapulohumeral articulation intermediate between favorable 
and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Higher ratings are also available for impairment of the 
humerus under Diagnostic Code 5202.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2009).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Having carefully considered the evidence pertaining to this 
claim, the Board has determined that an evaluation in excess 
of 30 percent is not warranted for the Veteran's right 
shoulder disability.  A higher evaluation requires evidence 
demonstrating motion of the minor arm is limited to 25 
degrees from the side, intermediate ankylosis of 
scapulohumeral articulation, or impairment of the humerus.  
The record reflects that the Veteran has no less than 45 
degrees of abduction of his right arm.  There is no evidence 
of ankylosis or humeral impairment that would satisfy the 
criteria for a higher evaluation under applicable diagnostic 
codes.  In essence, there is no indication that this 
disability warrants a higher evaluation.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the Veteran's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of limitation of motion required to 
warrant the next higher evaluation.  Here, the examinations 
have established that there is pain on motion; however, the 
Veteran retained the ability to abduct to more than 25 
degrees, even accounting for pain.  Further, repetitive 
exercise did not change the ranges of motion to any 
significant degree.  In summary, the actual range of motion 
and the functional restrictions remain better than the 
functional equivalent of motion limited to 25 degrees from 
the side.

As noted, the Veteran is competent to report that his 
disability is worse, and the Board has considered his 
complaints of pain.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the Veteran has at least 
45 degrees of abduction of the right arm.  Such limitation is 
contemplated by the current 30 percent evaluation.  
Accordingly, an evaluation in excess of 30 percent for the 
right shoulder disability is denied.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected right shoulder disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right shoulder disability is denied.




REMAND

In light of the reopening of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, the Board has determined that additional 
development is required.  Specifically, the Board observes 
that the Veteran testified in October 2009 that his PTSD is 
based on a personal assault that occurred during basic 
training.  He had not previously alleged that his PTSD was 
due to personal assault.  There are special development 
procedures that pertain to the processing of claims of 
entitlement to service connection for PTSD based on personal 
assault.  VA has special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the Veteran has not received the 
required notice.  On remand, the RO should issue notice to 
the Veteran explaining the evidence necessary to corroborate 
a stressor during service to support his claim for PTSD due 
to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This 
requirement is consistent with the VCAA's duty to inform the 
claimant of the information and evidence needed to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2009).

The Veteran also seeks service connection for depression as 
secondary to his right shoulder disability.  In this regard, 
the Board notes that there are treatment records that suggest 
a relationship between the Veteran's depression and his 
physical limitations.  However, in addition to his service-
connected right shoulder disability, the Veteran also has a 
history of a nonservice-connected back injury and residuals 
thereof.  It is unclear whether the service-connected right 
shoulder disability either caused or aggravated the Veteran's 
depression.  The Board has concluded that an opinion should 
be sought regarding any possible relationship.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should be requested to 
provide further detail concerning the 
claimed stressful incident(s) in service.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the Veteran's 
claimed stressor(s).

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorder.  A diagnosis of 
PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis is not supported.  

With respect to any other currently 
present acquired psychiatric disorder, 
the examiner should include an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the disorder 
is related to any disease or injury in 
service.  


The examiner should also include an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present acquired 
psychiatric disorder was caused or 
aggravated by the Veteran's service-
connected right shoulder disability.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


